DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 4/5/2022. All changes made to the claims have been entered. Accordingly, Claims 1, 3-4, 7, 10, 19, 24, 26-27, 30, 33, 42, 47-48 are currently pending in the application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 7, 10, 19, 24, 26-27, 30, 33, 42, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0207731), in view of Yerramalli (US 2018/0124790), in view of Liu (US 2013/0286994).

Regarding claim 1, 24, Park discloses a wireless communication method (a method for performing uplink transmission by a UE (comprising a RF unit and a processor, [0729] and figure 15) in a wireless communication system includes: receiving SRS resource configuration information from a base station, abstract and [0524]-[0531]), comprising:
receiving, by a terminal device from a network device, trigger signaling for triggering an aperiodic Sounding Reference Signal (SRS) (the UE may perform the aperiodic SRS transmission when the aperiodic type of SRS resource is configured…the UE may be designated to transmit the SRS of which SRS resource (e.g., an SRS resource index or ID) in the DCI triggering the SRS transmission, [0552] and [0664] and [0520]);
determining, by the terminal device, an aperiodic SRS type from a plurality of aperiodic SRS types of the aperiodic SRS according to the trigger signaling (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource” described above may be configured to the UE and When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]), wherein the plurality of aperiodic SRS types comprises a first aperiodic SRS type or a second aperiodic SRS type supported by the terminal device (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource”, [0516] and [0525]-[0531] and [0016] and [0552] and [0353] and [0359]), wherein the first aperiodic SRS type is used to determine at least one of a transmitting beam for an uplink signal or a receiving beam of the network device for an uplink signal (the “Type 2 SRS resource” is configured, for example, to determine a specific preferred (analog) (Tx/Rx) beam direction for UL beam management, [0516] and [0594] and [0724] and [0013]) and the second aperiodic SRS type is used to obtain scheduling information for an uplink signal (classified/distinguished into “Type 1 SRS resource “. It can be seen that the specific SRS resource may be configured for achieving fast link adaptation for UL data scheduling and two different types of SRS resources are defined…That is, type 1 for UL LA (link adaptation), [0513] and [0593]-[0594] and [0724] and [0204] and [0628] and [0013]);
determining at least one of a resource or a transmission scheme for transmitting the aperiodic SRS (the UE may be designated to transmit the SRS of which SRS resource (e.g., an SRS resource index or ID) in the DCI triggering the SRS transmission and When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0552] and [0516] and [0525]-[0531]); and
transmitting, by the terminal device, the aperiodic SRS to the network device based on at least one of a determined resource or a determined transmission scheme (the UE is defined/configured to transmit the SRS port(s) and the UE may be designated to transmit the SRS of which SRS resource in the DCI triggering the SRS transmission, [0525]-[0526] and [0552]).

	Park however does not clearly disclose determining, by the terminal device according to the determined aperiodic SRS type, at least one of a resource or a transmission scheme for transmitting the aperiodic SRS. In a similar field of endeavor, Yerramalli discloses determining, by the terminal device according to the determined aperiodic SRS type, at least one of a resource or a transmission scheme for transmitting the aperiodic SRS (receiving a SRS trigger from the serving base station, the SRS trigger comprising an indication of an SRS waveform type…transmitting an SRS, the SRS mapped to resources of the shared radio frequency spectrum band based at least in part on the SRS waveform type ([0027] and [0144]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having a terminal determine resources for transmitting the SRS based upon an indication of an SRS type in a trigger message as disclosed by Yerramalli into the method comprising a UE performing aperiodic SRS transmission in which “Type 2 SRS resource” is separated/distinguished from “Type 1 SRS resource” as disclosed by Park in order to improve the system and flexibly indicate resources for SRS transmission, such as via a SRS type in a SRS trigger. 

	Park and Yerramalli  does not clearly disclose wherein one transmission of the aperiodic SRS with the first aperiodic SRS type is performed through a single antenna port and one transmission of the aperiodic SRS with the second aperiodic SRS type is performed through a plurality of antenna ports. Park however discloses one or more SRS port(s) may be configured in one Type 2 SRS resource ([0518] and [0525]-[0526]) and a set of one or more ‘SRS port(s) may be configured within Type 1 SRS resource ([0514]-[0515] and [0525]-[0526]) and that the gNB may indicate the SRS port/resource selected for the UE ([0535]). In a similar field of endeavor, Liu discloses wherein one transmission of the aperiodic SRS with the first aperiodic SRS type is performed through a single antenna port (State 1, wherein the aperiodic sounding reference signal is triggered from only one antenna port, [0048] and [0031] and [0046]) and one transmission of the aperiodic SRS with the second aperiodic SRS type is performed through a plurality of antenna ports (State 2, wherein the aperiodic reference signal is triggered from all or half the antenna ports, [0049] and [0031] and [0046]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having an aperiodic SRS be transmitted from one antenna port or all of the antenna ports based upon triggering as disclosed by Liu into the method comprising a UE performing aperiodic SRS transmission based upon triggering in which “Type 2 SRS resource” may be associated with one SRS port and “Type 1 SRS resource”  may be associated with a set of SRS ports as disclosed by Park and Yerramalli in order to improve the system and provide flexibility in configuring a UE for the transmission of an aperiodic SRS based upon SRS type and associated single port or associated set of ports. 

	
Regarding claim 3, 26, Park discloses wherein a resource for the first aperiodic SRS type is different from a resource for the second aperiodic SRS type; or a transmission scheme for the first aperiodic SRS type is different from a transmission scheme for the second aperiodic SRS type; or a resource for the first aperiodic SRS type is different from a resource for the second aperiodic SRS type and a transmission scheme for the first aperiodic SRS type is different from a transmission scheme for the second aperiodic SRS type (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource” and When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]). 
Regarding claim 4, 27, Park discloses wherein the aperiodic SRS with the first aperiodic SRS type is transmitted through a plurality of beams (On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531]); or 
the aperiodic SRS with the second aperiodic SRS type is transmitted through a single beam (When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE, [0516] and [0525]-[0531]); or 
the aperiodic SRS with the first aperiodic SRS type is transmitted through a plurality of beams and the aperiodic SRS with the second aperiodic SRS type is transmitted through a single beam (“Type 2 SRS resource” separated/distinguished from “Type 1 SRS resource”, [0516] and [0525]-[0531]).
Regarding claim 7, 30, Park discloses wherein the aperiodic SRS with the first aperiodic SRS type is transmitted multiple times (the UE may be configured to repeatedly transmit the SRS in multiple OFDM symbols (or specific sub-time units) for receiving beam scanning of the base station and the UE may be allowed/configured to apply another (analog) Tx beam together when specific SRS port(s) configured in the corresponding SRS resource are transmitted at different time instances, [0522] and [0530] and [0371] and [0526]); or 
the aperiodic SRS with the second aperiodic SRS type is transmitted one time (“the same specific (analog) Tx beam should be applied to multiple SRS ports that are transmitted at least at the same time instance in one specific configured SRS resource” and same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE, [0530] and [0525]); or 
the aperiodic SRS with the first aperiodic SRS type is transmitted multiple times and the aperiodic SRS of the second aperiodic SRS type is transmitted one time ([0522] and [0530] and [0371] and [0526]-[0526]). 
Regarding claim 10, 33, Park discloses wherein the determined transmission scheme comprises at least one of:
a beam used to transmit the aperiodic SRS; a number of beams used to transmit the aperiodic SRS; an antenna port used to transmit the aperiodic SRS; a number of antenna ports used to transmit the aperiodic SRS; or a number of times for which the aperiodic SRS is transmitted (When the UE is defined/configured to transmit the SRS port(s) to which the same specific (analog) beam is applied in one SRS resource, this may correspond to the case where Type 1 resource is configured to the UE…On the contrary, when the UE is defined/configured to transmit SRS port(s) to which different specific (analog) beams are applied in one SRS resource, this may correspond to the case where the Type 2 SRS resource is configured to the UE, [0516] and [0525]-[0531] and [0518] and [0514] and [0522] and [0530] and [0371]).
Regarding claim 19, 42, Park discloses wherein the trigger signaling is carried through Downlink Control Information (DCI) or Media Access Control (MAC) signaling (such indication may be delivered by L2 (MAC CE) or by an aperiodic SRS trigger (e.g., DCI), [0664] and [0552] and [0520]).

Regarding claim 47, Park fails to disclose determining the aperiodic SRS type according to an SRS type indication in the trigger signaling. However in a similar field of endeavor, Yerramalli discloses determining the aperiodic SRS type according to an SRS type indication in the trigger signaling (receiving a SRS trigger from the serving base station, the SRS trigger comprising an indication of an SRS waveform type…transmitting an SRS, the SRS mapped to resources of the shared radio frequency spectrum band based at least in part on the SRS waveform type ([0027] and [0144]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having a terminal determine resources for transmitting the SRS based upon an indication of an SRS type in a trigger message as disclosed by Yerramalli into the method comprising a UE performing aperiodic SRS transmission in which “Type 2 SRS resource” is separated/distinguished from “Type 1 SRS resource” as disclosed by Park in order to improve the system and flexibly indicate an SRS type for resources for SRS transmissions, such as via a SRS type in a SRS trigger. 

Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 3-4, 7, 10, 19, 24, 26-27, 30, 33, 42, 47-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. (US 2011/0142095) disclosing a first sounding reference signal sent from a single antenna and a second sounding reference signal sent from multiple antennas (abstract)
Xu et al. (US 2013/0100833) disclosing a sounding reference signal port can be defined for a sounding reference signal transmitted using single antenna port mode and a set of sounding reference signal ports can be defined for the sounding reference signal transmitted from each physical antenna  ([0093])
Noh et al. (US 2013/0265978) disclosing a terminal receives an SRS parameter, which indicates the number of antennas for transmitting the aperiodic SRS (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473